Title: From John Adams to John Quincy Adams, 3 July 1816
From: Adams, John
To: Adams, John Quincy



My ever dear sir
Quincy July 3. 1816

Your Letter of May 6th. like all your other Letters for more than 20 years has been a cordial to me.
I approve of your judicious Œconomy in the purchases of Books. I have need of Parcimony. Your great grandmother used often to Say “What a Mercy it is, that the Lords keeps some People poor.” If I was not poor, I should plague you to death, in hunting Books for me all over Europe. Oh! What a Building I should erect of Quincy North Common Granite, capable of holding the Library of Alexandria! And keep you in constant Correspondence with the Library Company of Amsterdam, and them in constant Correspondence with all Europe to Search for curious and Strange Books.
This is a Rage; a Mania; a delirium or at least an Enthusiasm which I desire you to correct in me and in yourself, and in your Son George. I know of none other who wants correction.
England is not the Country of Books. They are cheap in holland. Everett and Tickenor Are said to have made a fortune at least the Expences of their Travels by buying Books in Holland and Sending them to Boston.
This Morning, for the first time I have looked in the Dictionaire historique for Bekkor. Bid my dear George look for that name.
The English Translation instead of “The World bewitched,” Should have been “the World bedevilled.” The anonymous Note is in Style. “They have been often refuted” is in the Ecclesiastical Style. But when? Where? and how have they been refuted?
Think no more of “The Defence” unless you can procure me, a Copy of the German Translation.
I once gave three dollars for the Travells in Silesia, which have been stolen from me. I would not take three Guineas for the Copy you have Sent me.
Your dear Mother has been Sick all Winter, and Sometimes almost despairing of Life: but you would be overjoyed to See, how She has recovered her former Activity Spirit Will and Sense. I take great delight in riding out with her, every fair day. But She makes me tremble by her uncontroulable Attachment to the Superintendence of Every Part of her Household. Alas! How few minutes either Of Us have to live!
My dear George gives me great Anxiety. I have builded Strong hopes upon him. His rapid Grouth is a dangerous distemper. Would it not be advisable to Send him home, where he can ride and Walk at his Leisure and pleasure and go to Colledge when he gets well. The Clymate of England produces billious disorders in all Strangers. I never could get the better of them, but by a Trip to Holland. Sea sickness the Mal de Mere always cured me. Love to all.
A.